Exhibit 10.26

 

LICENSING TERMS



for



OFFSHORE OIL and GAS



EXPLORATION, DEVELOPMENT



& PRODUCTION



2007

 

DEPARTMENT OF COMMUNICATIONS, ENERGY
AND NATURAL RESOURCES

 

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

 

Part I Application procedures

 

 

 

 

 

 

1.

Authorisations

 

5

2.

Areas to which terms apply

 

5

3.

Criteria for consideration of applications

 

6

4.

Information on applicant to be supplied with application

 

6

5.

Information on work programme to accompany application

 

7

6.

Duration

 

7

7.

Fees

 

7

 

 

 

 

 

Part II Provisions relating to specific authorisations

 

 

 

 

 

 

 

PETROLEUM PROSPECTING LICENCE

 

 

8.

Rights of licensee

 

9

9.

Duration of Petroleum Prospecting Licence

 

9

10.

Right to surrender a Petroleum Prospecting Licence

 

9

 

 

 

 

 

LICENSING OPTION

 

 

11.

Rights of Licensing Option holder

 

10

12.

Area of Licensing Option

 

10

13.

Terms and conditions of Licensing Option

 

10

14.

Duration of Licensing Option

 

10

 

 

 

 

 

EXPLORATION LICENCE

 

 

15.

Rights of licensee

 

11

16.

Categories of Exploration Licence

 

11

17.

Standard Exploration Licence

 

12

18.

Deepwater Exploration Licence

 

12

19.

Frontier Exploration Licence

 

13

 

 

 

 

 

GENERAL PROVISIONS RELATING TO ALL EXPLORATION LICENCES

 

 

20.

Well Commitments

 

14

21.

Voluntary termination of Exploration Licence and surrender of acreage

 

14

22.

Variation of overall duration and individual phases of a licence

 

14

23.

Credit for work carried out ahead of schedule

 

14

 

 

 

 

 

LEASE UNDERTAKING

 

 

24.

Grant of Lease Undertaking

 

15

25.

Effective Date of Petroleum Lease

 

15

26.

Terms and conditions of Lease Undertaking

 

15

27.

Voluntary termination of Lease Undertaking

 

16

 

 

 

 

 

PETROLEUM LEASE

 

 

28.

Commercial discovery

 

17

29.

Grant of Petroleum Lease

 

17

30.

Plan of development

 

17

31.

Period of Petroleum Lease

 

18

32.

Joint development

 

18

33.

Joint development with field extending outside designated area

 

19

34.

Right to Surrender Petroleum Lease

 

19

 

 

 

 

 

RESERVED AREA LICENCE

 

 

35.

Provisions relating to Reserved Area Licence

 

20

 

2

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

 

 

Part III General Provisions

 

 

 

 

 

 

36.

Taxation

 

22

37.

Application of other requirements

 

22

38.

Minister’s right to grant authorisations and to impose conditions

 

22

39.

Exclusive jurisdiction of Irish Courts

 

22

40.

Changes to authorisation holder

 

23

41.

Assignments or transfers of interest

 

23

42.

Performance bond

 

23

43.

Joint obligations

 

23

44.

Insurance, indemnity, payment of claims

 

24

45.

Increase of money terms

 

25

46.

Records

 

25

47.

Confidentiality

 

25

48.

Public statements

 

26

49.

Appointment of authorised officer

 

27

50.

Rights of authorised officer

 

27

51.

Arbitration

 

28

52.

Revocation

 

28

53.

Good industry practice

 

30

54.

Work programmes

 

30

55.

Extended Well Test

 

30

56.

Notices

 

30

57.

Joint operating agreements

 

30

58.

Approval of drilling, plugging and abandonment

 

31

59.

Safety, health and welfare of employees

 

31

60.

Protection of environment, property and strata

 

31

61.

Flaring, venting and reinjection

 

31

62.

Reporting of shipwrecks

 

32

63.

Use of facilities by others

 

32

64.

Non-interference with fishing and navigation

 

32

65.

Minister’s power to execute work

 

32

66.

Suspension or interruption of activities

 

32

67.

Sale of production

 

33

68.

Measurement of petroleum

 

33

69.

Abandonment

 

33

 

 

 

 

 

Appendix 1

 

 

 

 

 

 

 

Detail of Fees

 

35

 

3

--------------------------------------------------------------------------------


 

Part I

 

Application procedures

 

4

--------------------------------------------------------------------------------


 

1.                                      Authorisations

 

(1)                                 In accordance with the statutory powers and
functions of the Minister for Communications, Energy and Natural Resources, “the
Minister” may grant the authorisations listed in paragraph (2) below. The
principal relevant statute is the Petroleum and Other Minerals Development Act,
1960. All authorisations granted by the Minister shall be subject to the
conditions contained hereinafter.

 

(2)                                 The authorisations are:-

 

(a)                            Petroleum Prospecting Licence issued under
Section 9(1) of the Act;

(b)                            Undertaking to grant an Exploration Licence
(“Licensing Option”) issued under Section 7(1) of the Act;

(c)                             Exploration Licence issued under Section 8(1) of
the Act;

(d)                            Undertaking to grant a Petroleum Lease (“Lease
Undertaking”) issued under Section 10(1) of the Act;

(e)                             Petroleum Lease issued under Section 13(1) of
the Act; and

(f)                              Reserved Area Licence issued under
Section 19(1) of the Act.

 

(3)                                 Applications for any authorisation shall be
accepted from companies incorporated under the laws of a Member State of the
European Union or from foreign companies.

 

(4)                                 The holder of an authorisation other than a
Petroleum Prospecting Licence must have a permanent representation in Ireland
which is authorised to act on behalf of the holder of the authorisation and to
enter into binding commitments in its name.

 

(5)                                 The receipt of an application will not
create any obligation on the part of the Minister to grant any authorisation.

 

2.                                      Areas to which terms apply

 

(1)                                 These terms apply to the Irish offshore
comprising the territorial waters of the State and offshore areas designated by
Order from time to time under the Continental Shelf Act, 1968.

 

(2)                                 The Irish offshore is divided into numbered
quadrants of the Williams Grid, measuring 1o of latitude by 1o of longitude,
each quadrant being divided into 30 numbered blocks.

 

(3)                                 A map of this area may be viewed at the
following link
http://www.dcmnr.gov.ie/NR/rdonlyres/B64D3369-AE80-499D8B2D-FA333A9C1210/0/A0
Concession Map May2007.pdf, or by request from The Secretary General, Department
of Communications, Energy and Natural Resources.

 

5

--------------------------------------------------------------------------------


 

(4)                                 The Minister may from time to time determine
that certain areas of the Irish offshore shall be classified as “Open Areas”
while other areas will be classified as “Closed Areas”. In the case of Open
Areas, applications for exploration licences and licensing options may be made
at any time. In the case of Closed Areas, applications for these authorisations
may only be made pursuant to an announcement by the Minister that the area in
question is being opened for licensing.

 

3.                                      Criteria for consideration of
applications

 

In considering an application the Minister will take the following into account
having regard to the authorisation applied for:

 

(a)                                 the work programme proposed by the
applicant;

(b)                                 the technical competence and offshore
experience of the applicant;

(c)                                  the financial resources available to the
applicant;

(d)                                 the applicant’s policy to health, safety and
the environment; and

(e)                                  where relevant, previous performance by the
applicant under any authorisations to which the applicant has been a party.

 

4.                                      Information on applicant to be supplied
with application

 

(1)                                 An application shall provide (in the case of
an application made by a group of companies, in respect of each participant):

 

(a)                                 the name, address and contact details of the
applicant including details of the person who will serve as liaison with the
Irish authorities;

(b)                                 a copy of the charter or constitution of the
applicant;

(c)                                  information concerning the applicant’s
place of registration, its principal place of business, its board of directors,
its share capital and shareholdings;

(d)                                 information as to the form of the
organisation, including, details of parent, subsidiary and group companies;

(e)                                  annual reports for the previous two years
together with copies of annual accounts including balance sheets and the profit
and loss accounts for the same period;

(f)                                   information as to the manner in which
exploration and development activities are to be financed and performance
guaranteed;

(g)                                  in the case of an application for an
Exploration Licence, Reserved Area Licence or Petroleum Lease, confirmation that
the applicant is chargeable, in accordance with the laws of Ireland, to tax in
respect of profits and gains arising from, or connected with, exploration or
exploitation activities carried out in a designated area or from exploration or
exploitation rights;

(h)                                 information concerning the applicant’s
previous experience in

 

6

--------------------------------------------------------------------------------


 

exploration for and exploitation of petroleum;

(i)                                     information concerning any authorisation
previously issued by the Minister to the applicant or to which the applicant was
a party;

(j)                                    a statement detailing the applicant’s
policy towards health and safety; and

(k)                                 a statement detailing the applicant’s policy
towards the environment.

 

(2)                                 Additional information may be sought by the
Minister following the receipt of applications.

 

5.                                      Information on work programme to
accompany application

 

(1)                                 Each application shall be accompanied, where
appropriate, by:

 

(a)                                 a statement describing the area(s) to which
the application applies;

(b)                                 information as to the geological,
geophysical and other data upon which the application is based, accompanied by a
comprehensive technical assessment of this data;

(c)                                  a detailed description of the work
programme which the applicant proposes to carry out. In the case of an
application for an Exploration Licence or Reserved Area Licence, the information
to be provided will be consistent with the phased nature of the Licence and
shall in any event include a detailed description of the programme proposed for
the first phase of the Licence together with the timelines for the works
proposed and the associated budget; and

(d)                                 a statement as to the applicant’s
organisational and operational structures for effecting the proposed work
programme.

 

(2)                                 Additional information may be sought by the
Minister following receipt of the above information.

 

6.                                      Duration

 

In the case of an application for a Licensing Option, Lease Undertaking or a
Petroleum Prospecting Licence, the application must specify the duration of the
authorisation that is being applied for.

 

7.                                      Fees

 

Details of application fees and rental fees are provided at Appendix 1.

 

7

--------------------------------------------------------------------------------


 

Part II

 

Provisions relating to

specific authorisations

 

8

--------------------------------------------------------------------------------


 

PETROLEUM PROSPECTING LICENCE

 

8.                                 Rights of licensee

 

A Petroleum Prospecting Licence will be expressed and operate to confer on the
licensee the right to search for petroleum in any part of the Irish offshore
which is not subject of an Exploration Licence, Reserved Area Licence or
Petroleum Lease granted to another party.

 

9.                                 Duration of Petroleum Prospecting Licence

 

(1)                            A Petroleum Prospecting Licence may be granted
for a period of up to three years. Where a licence has been granted for a period
of less than three years the Minister may grant a continuation of that licence
beyond the period for which it was issued. The overall duration of the licence,
including any such extension, may not exceed the maximum period of three years.

 

(2)                            An application for an extension must be made in
writing to the Minister not later than three months before the expiry of a
Petroleum Prospecting Licence.

 

10.                          Right to surrender a Petroleum Prospecting Licence

 

The licensee shall have the right at any time to surrender a Petroleum
Prospecting Licence by giving the Minister one month’s notice in writing.

 

9

--------------------------------------------------------------------------------


 

LICENSING OPTION

 

11.                               Rights of Licensing Option holder

 

Each Licensing Option will confer upon the Option holder the first right,
exercisable at any time during the period of the Option, to an Exploration
Licence or Licences over all or part of the area covered by the Option.

 

12.                               Area of Licensing Option

 

Each Licensing Option shall be in respect of a specified area to be agreed with
the Minister, with particular reference to the work programme proposed by the
applicant and which is not then subject to an existing authorisation other than
a Petroleum Prospecting Licence. The area of a Licensing Option shall be
expressed in terms of blocks and/or part blocks of the Williams Grid.

 

13.                               Terms and conditions of Licensing Option

 

Each Licensing Option shall be subject to:-

(a)                                 the performance of a work programme agreed
with the Minister; and

(b)                                 the holder of the Licensing Option being the
holder of a Petroleum Prospecting Licence during the full period of the
Licensing Option.

 

14.                               Duration of Licensing Option

 

(1)                                 The duration of a Licensing Option shall be
determined by the work programme agreed with the Minister. A Licensing Option
may be awarded for a period of up to three years. Where an Option has been
awarded for a period of less than three years the Minister may grant a
continuation of that option beyond the period for which it was issued where the
Minister is satisfied that this would be in the public interest. The overall
duration of an option, including any such extension, may not exceed a maximum
period of three years.

 

(2)                                 An application for an extension of a
Licensing Option should be made in writing to the Minister not later than three
months before the expiry of the Licensing Option.

 

10

--------------------------------------------------------------------------------


 

EXPLORATION LICENCE

 

15.                               Rights of licensee

 

(1)                            Each Exploration Licence shall be expressed and
operate to vest in the licensee the exclusive right of searching for petroleum
in the area to which the Exploration Licence applies.

 

(2)                            Under special circumstances the Minister may
authorise the holder of an authorisation applicable to adjacent areas to engage
in such limited exploration in the licensed area as may be deemed necessary to
obtain sufficient knowledge about the geological conditions in said adjacent
areas. After the licensee has had an opportunity to present its views, the
Minister may determine what operations may be carried out in which areas and
during what period of time the exploration shall be permitted.

 

16.                               Categories of Exploration Licence

 

(1)                                 There are three categories of Exploration
Licence that may be granted by the Minister:

 

(a)                                      a Standard Exploration Licence may be
granted in respect of an area with water depths up to 200 metres;

(b)                                      a Deepwater Exploration Licence may be
granted in respect of an area where the water depth in any part of the area
exceeds 200 metres; and

(c)                                       a Frontier Exploration Licence may be
granted in respect of an area with special difficulties relating to physical
environment, geology or technology and which is specified and announced from
time to time by the Minister as a “Frontier Area”.

 

(2)                                 Each Exploration Licence shall cover an
area, to be agreed with the Minister, with particular reference to the work
programme proposed by the applicant. The area of an Exploration Licence shall be
expressed in terms of blocks and/or part blocks of the Williams Grid.

 

(3)                                 The overall acreage of an Exploration
Licence may be extended where the Minister is of the opinion that it would be in
the public interest to do so in order to encourage effective exploration.

 

11

--------------------------------------------------------------------------------


 

17.                          Standard Exploration Licence

 

(1)                            Duration of Licence

 

The Licence shall be valid for a period of six years divided into two phases of
three years each.

 

(2)                            Exploration obligations

 

(a)                             During the first phase of a Licence the licensee
shall undertake, in respect of the area covered by the Licence, an exploration
programme which shall be agreed with the Minister before the issue of the
Licence. That work programme shall include the drilling of an exploration well.

(b)                             At least three months before the end of the
first phase of a licence, a work programme for the second phase shall be
proposed by the licensee for the approval of the Minister.

 

(3)                            Surrender of acreage

 

At the end of the first phase of the licence the licensee shall surrender 50% of
the licensed area.

 

18.                          Deepwater Exploration Licence

 

(1)                            Duration of Licence

 

The Licence shall be valid for a period of nine years divided into three phases
of three years per phase.

 

(2)                            Exploration obligations

 

(a)                            During the first phase of a Licence the licensee
shall undertake, in respect of the area covered by the Licence, an exploration
programme which shall be agreed with the Minister before the issue of the
Licence. That work programme shall include the drilling of an exploration well.

(b)                            At least three months before the end of the first
phase of a licence, a work programme for the second phase of the licence shall
be proposed by the licensee for the approval of the Minister. That work
programme shall include the commencement of a second exploration well before the
end of the second phase of a licence.

(c)                             At least three months before the end of the
second phase of a licence a further work programme for the remaining period of
the licence shall be proposed by the licensee for the approval of the Minister.

 

(3)                            Surrender of acreage

 

(a)                                 At the end of the first phase of a licence,
the licensee shall surrender 50% of the licensed area.

(b)                                 At the end of the second phase of a licence,
the licensee shall surrender 50% of the then licensed area.

 

12

--------------------------------------------------------------------------------


 

(c)                                  At the end of the second phase of a
licence, the licence shall be surrendered if a second exploration well has not
been commenced by that date.

 

19.                               Frontier Exploration Licence

 

(1)                                 Duration of Licence

 

The duration of Frontier Exploration Licences will be determined by the Minister
and shall be for a period of not less than twelve years comprising a maximum of
four phases.

 

(2)                                 Exploration obligations

 

(a)                                 During the first phase of a licence, the
licensee shall undertake, in respect of the area covered by the Licence, a work
programme which shall be agreed with the Minister before the issue of the
licence.

(b)                                 At least three months before the end of the
first phase of a licence, a work programme for the second phase of the licence
shall be proposed by the licensee for the approval of the Minister. That work
programme shall include the drilling of an exploration well.

(c)                                  Before the end of any subsequent phase of
the Licence, a work programme for the succeeding phase of the Licence shall be
proposed by the licensee for the approval of the Minister.

(d)                                 For a Licence with four phases, the licence
shall be surrendered if a second exploration well has not been commenced by the
end of the third phase of the licence.

 

(3)                                 Surrender of acreage

 

(a)         At the end of the first phase of a Licence, the licensee shall
surrender 25% of the acreage then held.

(b)         At the end of the second phase of a Licence, the licensee shall
surrender 50% of the then licensed area.

 

(4)                                 Contributions to Research Funds

 

The holders of Frontier Exploration Licences shall pay annual contributions to
petroleum research programmes as directed by the Minister to support the funding
of research and applied research projects that have the aim of developing
knowledge of the Irish offshore with a view to assisting in promoting
exploration and development activity. These contributions shall include both an
annual contribution per licence and a single annual contribution per company.
Details of contributions are provided at Appendix 1. Contributions will be
subject to annual increase in line with CPI.

 

13

--------------------------------------------------------------------------------


 

GENERAL PROVISIONS RELATING TO ALL EXPLORATION LICENCES

 

20.                                    Well Commitments

 

Where the Minister is satisfied that it would be in the public interest to do
so, the Minister may accept the drilling of an appraisal well as meeting an
obligation under these terms to drill an exploration well.

 

21.                                    Voluntary termination of Exploration
Licence and surrender of acreage

 

Provided that the licensee has observed all obligations and discharged all
liabilities imposed by or incurred under the terms and conditions of an
Exploration Licence the licensee may, at any time during the Licence period, by
giving to the Minister not less than three months notice in writing to that
effect, surrender the licence or surrender its interest in any specified part of
the licensed area. Where only part of a licensed area is being surrendered the
area to be surrendered will be at the discretion of the licensee, but the
remaining area must be of reasonably regular shape in a continuous area.

 

22.                                    Variation of overall duration and
individual phases of a licence

 

In exceptional circumstances and on receipt of an application from the licensee,
the Minister may vary the duration of individual phases of an Exploration
Licence, the overall term of an Exploration Licence, or both, where he is
satisfied that it would be in the public interest to do so.

 

23.                                    Credit for work carried out ahead of
schedule

 

When agreeing a work programme for the second phase or any subsequent phase of
an Exploration Licence, the Minister may give credit for work already performed
by the licensee that went beyond the agreed work programme for the Licence,
including giving credit for an exploration well drilled earlier than required by
these licensing terms.

 

14

--------------------------------------------------------------------------------


 

LEASE UNDERTAKING

 

24.                               Grant of Lease Undertaking

 

If the licensee discovers petroleum and if it appears to the licensee that such
discovery may be commercial, the licensee shall so notify the Minister within a
period ending no later than six months after completion of drilling operations
on the exploration well which made the discovery. In the event that the licensee
is unable to subsequently confirm as commercial the discovery so notified but is
of the opinion that it may become commercial and the Minister concurs with the
opinion of the licensee, the Minister, on application by the licensee, which
application shall be made no later than three months before the expiry of the
Exploration Licence or Licensing Option, shall enter into an undertaking with
the licensee to grant a Petroleum Lease in relation to that part of the licensed
area which contains the discovery.

 

25.                           Effective Date of Petroleum Lease

 

Where the Minister undertakes to grant a Petroleum Lease in accordance with
Section 24, the Effective Date of the Petroleum Lease shall be:-

(a)                                 in the case of a gas discovery

· six years from the date of relinquishment or the date of expiry of the
Exploration Licence, or

· an earlier date proposed by the applicant and agreed with the Minister,

(b)                                 in the case of an oil discovery

· four years from the date of relinquishment or the date of expiry of the
Exploration Licence, or

· an earlier date proposed by the applicant and agreed with the Minister.

 

26.                               Terms and conditions of Lease Undertaking

 

Each Lease Undertaking shall be subject to terms and conditions which shall
include:-

(a)                                 the requirement that, no later than a
specified date before the Effective Date, the holder of a Lease Undertaking will
have established the discovery as being commercial and will have so notified the
Minister;

(b)                                 the requirement that, having established the
discovery to be commercial, the holder of a Lease Undertaking shall, no later
than a specified date before the Effective Date, formally apply to the Minister
for a Petroleum Lease;

(c)                                  that the holder of the Lease Undertaking
uses best endeavours to establish commerciality;

(d)                                 that an annual report, in a format to be
agreed with the Minister, shall be presented to the Minister of the results of
efforts to establish commerciality; and

 

15

--------------------------------------------------------------------------------


 

(e)                                  that the holder of a Lease Undertaking
shall be the holder of a Petroleum Prospecting Licence during the full period of
the Undertaking.

 

27.                               Voluntary termination of Lease Undertaking

 

A Lease Undertaking may be terminated by agreement between the Minister and the
holder of the Undertaking.

 

16

--------------------------------------------------------------------------------


 

PETROLEUM LEASE

 

28.                               Commercial discovery

 

A commercial discovery means a discovery of oil or gas of such quantity that the
proceeds from the sale or disposal could be expected to be sufficient to cover
all costs and expenses of every character covering the drilling, producing,
treating, transporting, delivery and sale of such production, plus a reasonable
profit, having regard to such other reserves and facilities as may be available.
Reserves may be commercial where such reserves in themselves do not conform to
the foregoing criteria but which, in conjunction with other reserves (which
themselves may or may not conform to the criteria), may so conform.

 

29.                               Grant of Petroleum Lease

 

(1)                                 When a commercial discovery has been
established it will be the duty of the authorisation holder to so notify the
Minister and to apply forthwith for a Petroleum Lease with a view to its
development. Such application shall include the outline development, financial
and marketing plans for the exploitation of the discovery based on the
applicant’s considered likely production profile. An outline statement of the
likely effects of the proposed development on the environment shall also be
required.

 

(2)                                 When a Petroleum Lease is applied for under
paragraph (1) and the Minister is satisfied by reference to the likely
production profile and the applicant’s outline development, financial and
marketing plans that a commercial discovery has been made, it shall be the duty
of the Minister to grant that application.

 

(3)                                 The Petroleum Lease will be in respect of an
area determined by the Minister as covering the area of the petroleum field
coming within the authorisation area still remaining to the applicant.

 

30.                               Plan of development

 

(1)                                 Within one year of the date of issue of a
Petroleum Lease the lessee will be required to submit a detailed plan of
development, in a format specified by the Minister but including a detailed
production profile for the life of the field, for the approval of the Minister.
An Environmental Impact Statement of the likely effects of the development on
the environment shall also be required.

 

(2)                                 Operations within a leased area shall not be
permissible unless the Minister has granted prior written approval.

 

17

--------------------------------------------------------------------------------


 

(3)                                 The lessee shall be required to commence
production within such period as may be specified by the Minister in the
approval of the plan of development.

 

(4)                                 During the period of a Petroleum Lease, no
material deviation from the approved plan of development shall take place
without the Minister’s prior approval to a revised plan of development.

 

(5)                                 A detailed plan of development, and any
subsequent revised plan of development, shall include information on the design,
siting, construction, establishment, operation, abandonment and removal of any
facilities for the production, processing, storage or shipment (by tanker or
pipeline or otherwise) of petroleum produced under the Petroleum Lease.

 

(6)                                 An application under this Section shall also
include all such technical, economic and financial information, as will enable
the Minister to evaluate the proposals fully and to assess their economic,
social, safety and environmental implications.

 

(7)                                 The Minister may impose conditions in the
approval of a plan of development.

 

31.                               Period of Petroleum Lease

 

(1)                                 A Petroleum Lease will be valid for such
period as the Minister shall decide and specify in the Lease, having regard to
the likely production profile.

 

(2)                                 The period of a Petroleum Lease may be
extended on terms and conditions as may be agreed by the Minister and the
lessee. An application for extension shall be submitted at least one year prior
to the expiry date.

 

32.                               Joint development

 

(1)                                 Every agreement for joint exploitation of a
petroleum field shall require the prior approval of the Minister.

 

(2)                                 Where a petroleum field extends across the
boundaries of two or more areas held under an Exploration Licence or a Petroleum
Lease and the licensees and/or lessees concerned are unable to reach agreement
as to its exploitation, the Minister may decide that they shall exploit the
field jointly, if the Minister deems it desirable to do so in order to achieve
rational and optimum exploitation.

 

18

--------------------------------------------------------------------------------


 

(3)                                 In such a case the Minister may specify the
conditions under which joint exploitation will take place and the cost of any
scheme which the Minister commissions shall be charged to the licensees and/or
lessees.

 

33.                               Joint development with field extending outside
designated area

 

(1)                                 Where the Minister is satisfied that any
strata in an area held under an Exploration Licence or a Petroleum Lease form
part of a petroleum field, other parts whereof are in an area to which the
Minister’s powers to grant authorisations do not apply, and the Minister is
satisfied that it is expedient that the field should be worked and developed as
a unit in co-operation by the licensee or lessee and all other persons having an
interest in any part of the field, the Minister may from time to time by notice
in writing give to the licensee or lessee such directions as the Minister may
think fit, as to the manner in which the rights conferred by the Licence or
Lease shall be exercised.

 

(2)                                 The licensee or lessee shall observe and
perform all such requirements in relation to the licensed or leased area as may
be specified in any such direction.

 

(3)                                 Any such direction may add to, vary or
revoke the provisions of a joint exploitation scheme.

 

34.          Right to Surrender Petroleum Lease

 

Without prejudice to any obligation or liability imposed by or incurred under
the terms and conditions of a Petroleum Lease the lessee, may at any time after
the date of issue of the Lease, by giving to the Minister not less than twelve
months previous notice in writing to that effect, surrender the Lease.

 

19

--------------------------------------------------------------------------------


 

RESERVED AREA LICENCE

 

35.                               Provisions relating to Reserved Area Licence

 

(1)                                 A lessee may at any time apply for a
Reserved Area Licence in respect of a specified area adjacent to or surrounding
the leased area and which is not the subject of an authorisation, other than a
Petroleum Prospecting Licence, granted to a person other than the lessee.

 

(2)                                 Provided the applicant has observed and
performed the obligations required under the Petroleum Lease, the Minister may
grant a Reserved Area Licence on terms and conditions identical to those
applicable in respect of an Exploration Licence.

 

(3)                                 The area that is the subject of an
application for a Reserved Area Licence must be contiguous with the existing
lease area held by the applicant(s).

 

(4)                                 A Reserved Area Licence shall be expressed
and operate to vest in the licensee the same rights in respect of the area as if
it were an Exploration Licence.

 

(5)                                 Each Reserved Area Licence shall be granted
subject to the payment of an annual rental fee identical to that for the
appropriate Exploration Licence.

 

20

--------------------------------------------------------------------------------


 

Part III

 

General Provisions

 

21

--------------------------------------------------------------------------------


 

36.                                    Taxation

 

An authorisation, listed in Section 1(2)(b) to (f) inclusive, will only be
granted to an applicant who would, as an authorisation holder, be chargeable, in
accordance with the laws of Ireland, to tax in respect of profits and gains
arising from, or connected with, exploration or exploitation activities carried
on in a designated area or from exploration or exploitation rights to which the
authorisation applies, and who would continue to be so chargeable for the full
period of which the authorisation is held. Accordingly, but without prejudice to
the generality of the foregoing provisions of this Section, an authorisation
will not be granted to an applicant who would not, whether by virtue of the
Convention set forth in Schedule 24 to the Taxes Consolidation Act, 1997, or by
virtue of any arrangements having force of law by virtue of Section 826 of that
Act, or by virtue of Schedule 1 to that Act, as an authorisation holder, be
chargeable, in accordance with the laws of Ireland, to tax in respect of profits
and gains arising from, or connected with, exploration or exploitation
activities carried on in a designated area or from exploration or exploitation
rights to which the authorisation would apply. The Minister may at any time
before or after granting an authorisation impose such requirements on the
applicant or the authorisation holder as the Minister considers necessary to
ensure that the applicant will be, or that the authorisation holder is, as the
case may be, chargeable, in accordance with the laws of Ireland, to tax in
respect of profits and gains arising from, or connected with, exploration or
exploitation activities carried on in a designated area or from exploration or
exploitation rights to which the authorisation applies.

 

37.                                    Application of other requirements

 

The terms and conditions contained in this notice are in addition to any
statutory requirements of the Minister or other competent authority.

 

38.                                    Minister’s right to grant authorisations
and to impose conditions

 

By accepting an authorisation listed in Section 1(2), the authorisation holder
agrees that the Minister has full authority in law to grant the authorisation,
to impose each of the conditions specified therein, and to do any act and give
any direction provided for by the terms and conditions thereof.

 

39.                                    Exclusive jurisdiction of Irish Courts

 

All claims and all disagreements and disputes whatsoever and howsoever arising
in regard to any contract or authorisation entered into by the Minister in
pursuance of the Petroleum and Other Minerals Development Act, 1960 or in
anywise related thereto shall be subject to Irish Law and all disputes requiring
arbitration shall be subject to the Arbitration Act, 1954 as amended. All such
disputes, claims or arbitrations shall be justiciable in Irish Courts.

 

22

--------------------------------------------------------------------------------


 

40.                               Changes to authorisation holder

 

(1)                                 An authorisation shall be granted to an
applicant on the basis of its charter or constitution at the time of issue. Any
subsequent alteration in the charter or constitution of the authorisation holder
shall, within 21 days of such alteration, be notified in writing to the
Minister.

 

(2)                                 For the purpose of satisfying the Minister
that the ability of the authorisation holder to discharge the responsibilities
under the authorisation is maintained, the Minister shall be notified, as soon
as is practicable, of any transaction which in effect results in either of the
following:

(a)                                 any major change in the shareholdings of the
authorisation holder or of its parent company; or

(b)                                 any major change in the control of the
authorisation holder or its parent company.

 

41.                               Assignments or transfers of interest

 

(1)                                 Assignment or transfer of interest, directly
or indirectly, in whole or in part, of any rights under the authorisation will
not be permissible except with the prior written consent of the Minister.

 

(2)                                 In giving consent under paragraph (1) above
the Minister may impose any such conditions as the Minister considers desirable
including conditions which are for the purpose of ensuring that in respect of
profits and gains arising from, or connected with, operations conducted in the
offshore area to which the authorisation applies, the assignee would be
chargeable, in accordance with the laws of Ireland, to tax.

 

(3)                                 Where an assignment involves
participant(s) not previously involved, information on that participant should
be submitted with the application. Please refer to Section 4. for type of
information required.

 

42.                               Performance bond

 

The Minister may, upon granting an authorisation or at a later date, direct the
authorisation holder to post a performance bond or guarantee to ensure
fulfilment of the obligations to be undertaken as well as to cover any liability
which may be incurred relating to the activity of the authorisation holder.

 

43.                               Joint obligations

 

Any obligations which are to be observed and performed under the authorisation
when the authorisation is held by more than one company shall be joint and
several obligations.

 

23

--------------------------------------------------------------------------------


 

44.                               Insurance, indemnity, payment of claims

 

(1)                                 The authorisation holder will be required to
take out a policy of insurance on terms, and with a company, approved by the
Minister, indemnifying the authorisation holder against all claims by employees
of the authorisation holder for workmen’s compensation, damages at common law or
otherwise and will maintain and keep up this policy so long as the operations of
the authorisation continue and will pay all premiums there under and will on
demand produce the policy and receipts for the premium to the Minister or any
person authorised by him.

 

(2)                                 The authorisation holder shall at all times
keep the Minister effectually indemnified against any claim, demand or damage
whatsoever in respect of its operations under the authorisation or for injury or
damage to any person or property (including the person or property of any other
person in receipt of an authorisation from the Minister) or for nuisance or in
any way arising out of or attributed to the exercise or purported exercise of
any of the rights and privileges conferred by the authorisation or attributed to
any act or omission of the authorisation holder or its officers, servants,
employees, or workmen or contractors or persons in privity with the
authorisation holder whether such claims shall be made against the Minister or
the authorisation holder and the Minister jointly or with others.

 

(3)                                 (a)                            The
authorisation holder shall pay and discharge all legal claims for compensation
successfully made in respect of damage caused by the authorisation holder or its
officers, servants, employees or workmen or contractors or persons in privity
with the authorisation holder or in respect of nuisance or in respect of injury
to the person or property attributed to the act or omission of the authorisation
holder or its officers, servants, employees or workmen or contractors or persons
in privity with the authorisation holder, including such claims by other
authorisation holders.

(b)                                 The provisions of this paragraph shall not
be construed to derogate from or modify the indemnity afforded the Minister by
the authorisation holder as provided in paragraph (2).

 

(4)                                 The Minister may upon granting an
authorisation or at a later date require the authorisation holder to arrange
insurance in a manner approved by the Minister in respect of liability for any
damage, including pollution damage or in respect of any liability which may
arise as a result of its operations under the authorisation.

 

(5)                                 The authorisation holder shall forthwith
inform the Minister in writing of the making of any claim or the commencement of
any action, suit, proceedings or arbitration arising out of the exercise or
purported exercise of the rights and privileges granted by the authorisation, or
arising from or attributed to any act or omission of the authorisation

 

24

--------------------------------------------------------------------------------


 

holder or its officers, servants, employees or workmen or contractors or persons
in privity with the authorisation holder and shall furnish to the Minister all
the information which the Minister may from time to time require as to any such
claim, action, suit, proceedings or arbitration.

 

45.                                         Increase of money terms

 

The Minister shall have the right, from time to time, to increase all money
amounts mentioned herein having regard to relevant economic factors and shall
notify the authorisation holder accordingly. The increases shall have effect
from the date of such notice.

 

46.                                         Records

 

The authorisation holder shall keep and furnish to the Minister, free of charge
and within time limits which may be specified by the Minister, such records,
returns, plans, maps, samples, accounts, interpretations and other information
as the Minister may specify.

 

47.                                    Confidentiality

 

(1)                                 All records, returns, plans, maps, samples,
accounts, interpretations and other information (hereinafter collectively
referred to as “data”) which are furnished under the provisions of an
authorisation shall be supplied at the expense of the authorisation holder; and,
except with the consent in writing of the authorisation holder which will not be
unreasonably withheld, such data will not be disclosed to any person not in the
service or employment of the State until:

 

(a)                                 · in the case of well data, 4 years have
elapsed from the rig-release date;

· in the case of geophysical data relating to “Open Areas”, 4 years have elapsed
from the completion of processing or 4% years from the completion of
acquisition, whichever is the earlier;

· in the case of geophysical data relating to “Open Areas” and where that data
is 3D seismic data that covers an area exceeding 1,000 square kilometres, 7
years have elapsed from the completion of processing (or 7% years from the
completion of acquisition whichever is the earlier) ;

· in the case of geophysical data relating to “Closed Areas”, 7 years have
elapsed from the completion of processing or 7% years from the completion of
acquisition, whichever is the earlier;

 

25

--------------------------------------------------------------------------------


 

in the case of all other data, 4 years have elapsed after being furnished, or,

(b)                                 3 years after expiry of the authorisation,
or

(c)                                  2 years after surrender, or

(d)                                 immediately after revocation, whichever is
the earliest.

 

(2)                                 Notwithstanding the above and, except where
the provisions of paragraph (3) apply, the provisions of (b) and (c) of
paragraph (1) shall not apply in the case of a Petroleum Prospecting Licence.

 

(3)                                 If an Exploration Licence is not granted
following a Licensing Option or if a Petroleum Lease is not granted following a
Lease Undertaking, the Minister shall be immediately free to release or
otherwise disseminate such data provided under the provisions of the Licensing
Option or the Lease Undertaking.

 

(4)                                 The Minister will be entitled at any time to
make use of any information received from the authorisation holder for the
purpose of preparing and publishing general or periodic returns and reports and
to release at any time general topographical data, the results of surveys
carried out on the Minister’s behalf, and general information about discoveries
and prospects, the progress of exploration work and the location, current depth
and current status of wells.

 

(5)                                 All proprietary information provided in
conjunction with an unsuccessful application for an authorisation shall remain
confidential and shall not be released.

 

48.                               Public statements

 

(1)                                 No statement shall be made either in any
notice, advertisement, prospectus or other document issued to the public or to
any section of the public by or to the knowledge of the authorisation holder or
in any other manner claiming or suggesting, whether expressly or by implication,
that the Government or the Minister or any person or body acting on behalf of
them has or have formed or expressed any opinion that the area of the
authorisation is, from its geological formation or otherwise, one in which
petroleum is likely to be obtainable.

 

(2)                                 The authorisation holder shall, before
issuing a public statement in connection with such authorisation, first furnish
such information in advance of publication to the Minister.

 

(3)                                 The Minister may, following consultation
with the authorisation holder, issue a public statement on the results of any
drilling operation which may contain information on any or all of the following
matters; operator, Licence group, well name, drilling unit, drilling period,
drilling location, water depth, total well depth, final well status (e.g.

 

26

--------------------------------------------------------------------------------


 

plugged and abandoned, suspended, completed as producer, junked), main well
results (e.g. shows, tested, oil/gas/condensate discovery, oil/gas/condensate
flows, flow rates, hydrocarbon quality).

 

49.                                    Appointment of authorised officer

 

The Minister may appoint any person to be an authorised officer to oversee
exploration for and exploitation of petroleum, and to ensure these operations
are carried out in conformity with good oilfield practice, with the provisions
of the appropriate Rules and Procedures Manual, with any statute or statutory
instrument, with any authorisation issued by the Minister, or with any
requirements which the Minister is entitled to impose.

 

50.                                    Rights of authorised officer

 

(1)                                 An authorised officer shall at all
reasonable times have access to premises, exploration vessels, drilling units,
production facilities, other installations and shipment and pipeline facilities
as well as to all data and materials pertaining to exploration and exploitation
operations.

 

(2)                                 An authorised officer shall be entitled to
stay on board vessels or other installations as long as such officer deems
necessary.

 

(3)                                 An authorised officer may at all reasonable
times inspect and make abstracts or copies of any records, returns, plans, maps,
books or accounts which the authorisation holder is required to keep or make and
may also take such samples as such officer deems necessary. The authorisation
holder shall ensure that the authorised officer is given access to all relevant
material which is in the possession of a person other than the authorisation
holder.

 

(4)                                 An authorised officer shall be entitled at
all reasonable times to execute any works or provide and install any equipment
which the Minister may be entitled to execute or provide and install.

 

(5)                                 The authorisation holder shall be obliged to
arrange for the transport of authorised officers to and from vessels, drilling
units and production and other facilities and also to arrange for their lodging
on board. The cost of transport and lodging shall be borne by the authorisation
holder.

 

(6)                                 An authorised officer may call attention to
violations and issue necessary instructions. The authorisation holder shall
comply with an instruction issued under this paragraph.

 

(7)                                 In the case of serious or repeated
violations an authorised officer may temporarily bring operations to a halt.

 

27

--------------------------------------------------------------------------------


 

(8)                                 The Minister may decide and direct that
moveable facilities shall be taken to an Irish or other port for inspection
purposes.

 

51.                               Arbitration

 

(1)                                 Any dispute between the parties hereto
arising out of or in connection with the authorisation unless otherwise resolved
shall be settled by arbitration proceedings between the Minister as one party
and the authorisation holder as the other party and such proceedings shall
determine the measures to be taken by the parties including, if appropriate,
payment of compensation, to put an end to or remedy the damage caused by any
breach of the provisions of the authorisation.

 

(2)                                 In order to institute proceedings for
arbitration the party desiring to do so must give notice to the other party
specifying the matter in dispute and giving notice that unless an agreement is
reached within 30 days arbitration will be instituted. If the matter is not
settled within such 30 days then within 10 days thereafter each party shall
appoint an arbitrator and such arbitrators shall within 21 days of their
appointment appoint an umpire. If the arbitrators fail duly to appoint the
umpire then either party may apply to the High Court of Justice to appoint the
umpire. The umpire and the arbitrators shall sit together and the award of any
two of them shall be binding on all parties.

 

(3)                                 In no event shall any arbitrator be an
employee of the authorisation holder or an employee or agent of the Government
of Ireland or any Department or agency thereof or of any county or political
sub-division thereof. No umpire shall ever be selected who is in any way
connected with either party or who for any reason might be obliged to or expect
favours from either party.

 

52.                               Revocation

 

(1)                                 Any of the following shall be grounds for
revocation of an authorisation:

 

(a)                                 failure to pay monies due as a condition of
the authorisation within thirty days of the date same shall become payable;

(b)                                 any substantial breach or non-observance of
any requirement imposed by law or of a direction given by the Minister or other
appropriate Minister or of a condition set out in the terms of the
authorisation;

(c)                                  where, in respect of the application for
the relevant authorisation, significant information shall have been withheld
from the Minister or significant information furnished to the Minister shall
have been false;

(d)                                 an alteration to the charter or constitution
of the authorisation holder or a material change in the technical competence of
the authorisation holder or the making by the authorisation holder

 

28

--------------------------------------------------------------------------------


 

of any arrangement or composition with its creditors which, in the Minister’s
view, is such as is likely to impair the capability of the authorisation holder
to fully discharge the obligations arising under the authorisation;

(e)                                  where the authorisation holder ceases to be
chargeable, in accordance with the laws of Ireland, to tax in respect of
profits, and gains arising from, or connected with, operations conducted in the
offshore area to which the authorisation applies;

(f)                                   in the case of a Petroleum Lease, failure
by the lessee to submit a plan of development acceptable to the Minister within
time limits specified in the Lease; or

(g)                                  the appointment of a receiver or any
liquidator whether compulsory or voluntary (other than a voluntary liquidation
merely for reconstruction of which the Minister shall have had notice and shall
have approved).

 

(2)                                 The Minister may revoke an authorisation in
the circumstances stated in paragraph (1) provided, however, that thirty days
notice of the Minister’s intention to act on the grounds referred to in (a),
(b), (c), (d), (e) or (f) of paragraph (1) shall be given and that the reasons
for the Minister’s intention to revoke the authorisation shall be specified. The
revocation shall be effective at the end of the period of notice unless the
situation which has given rise to the Minister’s intention to revoke the
authorisation has been resolved to the Minister’s satisfaction.

 

(3)                                 On revocation:

 

(a)                                 all rights and powers exercisable by the
holder of the relevant authorisation shall cease and determine but without
prejudice to any obligation or liability arising under Irish law or by the
provisions of the relevant authorisation;

(b)                                 any monies paid to the Minister under the
terms of the relevant authorisation shall not be repaid.

 

(4)                                 If by reason of force majeure the
performance and observance of any condition on the part of the authorisation
holder (other than an obligation to make payments of money) shall be delayed,
the period of such delay shall be added to the period provided by the relevant
authorisation for the performance and observance of that condition and meantime
the holder shall not be treated as in breach of such condition. The expression
“force majeure” means act of God, strikes, lock-outs, acts of public enemy,
wars, blockades, arrest and restraints of government and people, civil
disturbance and like causes which are not within the control of the
authorisation holder, provided always that the authorisation holder shall take
all proper and necessary steps to perform and observe the condition at the first
opportunity of the cessation of the circumstances which brought about the delay.

 

29

--------------------------------------------------------------------------------


 

53.                               Good industry practice

 

The authorisation holder shall at all times conduct its activities in accordance
with good industry practice and in conformity with the procedures set out in the
appropriate Rules and Procedures Manual issued by the Minister.

 

54.          Work programmes

 

It shall be the responsibility of the authorisation holder to propose the
details of work programmes which shall in all cases be submitted for the
approval of the Minister prior to the commencement of such programmes. In
granting approval the Minister may attach conditions including conditions
relating to the nature, depth and location of wells.

 

55.                               Extended Well Test

 

An extended production test may only be carried out following the prior written
consent of the Minister. The Minister may attach conditions to any such consent.

 

56.                               Notices

 

(1)                                      The authorisation holder shall, before
commencing any operations, furnish to the Minister the name and address of the
local resident manager under whose supervision such operations are to be carried
on. Any notice which the Minister or an authorised officer is, in accordance
with the terms of the authorisation, required or entitled to serve upon the
authorisation holder shall be sufficiently served if the same shall be
delivered, sent by post or communicated by facsimile transmission or telex to
such manager at such address.

 

(2)                                      The Minister shall be supplied with
prior notice of the commencement of any activities in the area of an
authorisation in accordance with the relevant provisions of the appropriate
Rules and Procedures Manual.

 

57.                               Joint operating agreements

 

In any case where the authorisation is held by more than one company, a copy of
any operating agreement between the partners and any amendment thereto shall be
submitted to the Minister for information and any proposed change of operator
shall be subject to the Minister’s prior approval.

 

30

--------------------------------------------------------------------------------


 

58.                               Approval of drilling, plugging and abandonment

 

(1)                                 The authorisation holder shall apply to the
Minister for consent to the commencement or re-commencement of the drilling,
plugging or abandonment of any well. Every such application shall be in the form
described in the appropriate Rules and Procedures Manual. The Minister may
attach conditions to any such consent.

 

(2)                                 Any temporary plugging and abandonment of a
well shall be carried out in accordance with the Minister’s requirements so as
to leave the well in good order and fit for further working.

 

(3)                                 Casings and fixtures left in position with
the consent of the Minister at the expiry or determination of the authorisation
holder’s rights in respect of any area shall, if the Minister so specifies,
become the property of the Minister.

 

59.                               Safety, health and welfare of employees

 

(1)                                 The authorisation holder shall take all
necessary steps for securing the safety, health and welfare of persons employed
or undergoing training in or about the area of the authorisation.

 

(2)                                 The authorisation holder shall comply with
all statutory requirements in this regard and all directions given by the
relevant competent authorities.

 

60.                               Protection of environment, property and strata

 

(1)                                 All operations shall be conducted with due
regard for the protection of the environment, protection of property and
protection of petroleum (or water) bearing strata and shall be conducted in
accordance with all relevant regulations and requirements.

 

(2)                                 In the event of pollution or the threat of
pollution caused by operations conducted by or on behalf of the authorisation
holder, the authorisation holder, in accordance with law and established
procedures, shall at its expense immediately control and remove the pollutant
and deal effectively with any threat of pollution.

 

61.                               Flaring, venting and reinjection

 

The flaring, venting or reinjection of petroleum and the reinjection of water or
any other material shall in all cases be subject to the prior approval of the
Minister, except in emergencies.

 

31

--------------------------------------------------------------------------------


 

62.                               Reporting of shipwrecks

 

On discovery of a shipwreck or object of possible archaeological interest the
matter shall be reported in accordance with the provisions of the Rules and
Procedures Manual.

 

63.                               Use of facilities by others

 

(1)                                 Where the Minister decides, with a view to
the optimum exploitation of petroleum in the national interest, that the
facilities referred to in Section 29 shall be available for utilisation by
persons in addition to the owner, the Minister may require the owner of the
facilities to enter into discussions with such persons with a view to reaching
agreement on the utilisation of such facilities on terms and conditions, which
shall include compensation, to be agreed between the parties, provided that this
does not constitute an unreasonable infringement of the rights of the owner or
existing users or an abuse by the owner or existing users of a dominant
position.

 

(2)                                 In the event that the parties are unable to
agree on such terms and conditions the matter may be referred by any of them to
arbitration in accordance with the procedure set out in Section 51(2).

 

64.                               Non-interference with fishing and navigation

 

An authorisation holder shall not carry out any operations in such manner as to
interfere unreasonably with navigation or fishing.

 

65.                               Minister’s power to execute work

 

If an authorisation holder fails at any time to perform the obligations arising
under the terms and conditions of the authorisation, the Minister shall be
entitled, after giving reasonable notice in writing, to execute any works, to
provide and install any equipment which in the opinion of the Minister may be
necessary to secure the performance of the said obligations and to recover the
costs and expenses of so doing from the authorisation holder.

 

66.                               Suspension or interruption of activities

 

(1)                                 The Minister may, for such period as the
Minister deems necessary, require that specified exploration, exploitation,
production or processing activities should cease or be continued subject to
conditions which the Minister may specify, in any case where the Minister is
satisfied that it is desirable to do so in order to reduce the risk of injury to
the person, waste of petroleum or damage to property or the

 

32

--------------------------------------------------------------------------------


 

environment. No claim for compensation may be made against the Minister on foot
of any such requirement.

 

(2)                                 If an incident occurs which causes injury to
the person, waste of petroleum or damage to property or the environment, whether
or not the interruption of any activity is involved, the Minister shall be
informed immediately in accordance with the provisions of the appropriate
Rules and Procedures Manual. The Minister may conduct whatever investigations
into such incident as the Minister deems fit.

 

67.                               Sale of production

 

(1)                                 All petroleum produced, other than petroleum
flared, vented or reinjected or consumed by the authorisation holder in
connection with production operations, shall be sold by, and payment made to, a
person resident in Ireland.

 

(2)                                 The sale of any petroleum produced shall be
on an arms length commercial basis. In the case of a sale to an affiliated or
connected company the arrangements shall be such as if the sale is to an
independent company. For the purpose of confirming that this is the case, the
Minister may make such enquiries as he considers necessary and the authorisation
holder shall co-operate with such enquiries.

 

68.          Measurement of petroleum

 

(1)                                 All petroleum produced must be measured,
analysed, tested and weighed by methods customarily used in good industry
practice and as approved by the Minister. No alteration in these methods shall
be made without the Minister’s prior consent.

 

(2)                                 Such measurement, analysis, testing and
weighing may from time to time be subject to inspection on behalf of the
Minister and the costs of such shall be borne by the authorisation holder. If
any falsification or error is located it shall be deemed to have existed since
the last inspection unless it is proved otherwise.

 

69.          Abandonment

 

(1)                                 It shall be the responsibility of the
authorisation holder to make provision for and to carry out abandonment of fixed
facilities as approved by the Minister.

 

(2)                                 Not later than a date specified by the
Minister, the authorisation holder shall submit to the Minister for approval a
written plan setting out proposals for the abandonment, following permanent
cessation of operations in the area, of all fixed facilities relating to such
operations.

 

33

--------------------------------------------------------------------------------


 

The Minister may attach conditions to the approval of abandonment proposals.

 

(3)                                 In this Section abandonment means the
removal, part removal or leaving in place of any installation or facility
following completion of operations involving such installation or facility.

 

(4)                                 When an authorisation expires or is
determined or revoked or when an area is surrendered, all fixed installations
and facilities left in the area pursuant to the abandonment plan approved by the
Minister shall become the property of the Minister without payment of
compensation.

 

(5)                                 If the authorisation holder fails to
implement an abandonment plan approved by the Minister or fails to submit an
abandonment plan, the Minister may carry out an abandonment programme and the
authorisation holder shall be liable for all costs incurred by the Minister.

 

(6)                                 In the case of surrendered areas, the
provisions of paragraph (4) may not apply where the Minister is satisfied that
the property in question is necessary for the continued operations by the
authorisation holder under any authorisation issued by the Minister. The
authorisation holder shall not, however, be entitled to retain property in a
surrendered area unless the Minister is satisfied that this would not interfere
with any other legitimate activities in that area.

 

(7)                                 The Minister may demand that the
authorisation holder take such steps as may be necessary to ensure that
exploration for and exploitation of petroleum may safely continue.

 

(8)                                 The provisions of this Section are
additional to the requirements of Section 56 in regard to wells.

 

34

--------------------------------------------------------------------------------


 

Appendix 1

 

Fees— January 2011

 

1. Fees to be paid on submission of an application

(Page 8 of the licensing terms)

 

Petroleum Prospecting Licence

 

€1,520

 

Licensing Option

 

€1,520

 

Exploration Licence

 

€9,122

 

Reserved Area Licence

 

€9,122

 

Lease Undertaking

 

€3,040

 

Petroleum Lease

 

€9,122

 

 

2. Annual Rental Fees to be paid on issue of an authorisation and thereafter on
the anniversary date of the issue of the authorisation

 

Petroleum Prospecting Licence (Page 13 of the licensing terms) €7,601

 

Licensing Option (Page 14 of the licensing terms)

Calculated on the basis of €29 per sq km.

 

Standard Exploration Licence (Page 16 of the licensing terms)

For the first three years of the licence fee is calculated on the basis of €182
per sq km, increasing to €365 per sq km thereafter.

 

Deepwater Exploration Licence (Page 16 of the licensing terms)

a)    For the first three years of the licence, fee is calculated on the basis
of €91 per sq km.

b)    In years 4, 5 and 6 of the licence, fee is calculated on the basis of €182
per sq km.

c)     Fee is calculated on the basis of €365 per sq km for the remainder of the
licence.

 

Frontier Exploration Licence (Page 17 of the licensing terms)

a)    For the first phase of the licence, fee is calculated on the basis of €29
per sq km.

b)    In the second phase of the licence, fee is calculated on the basis of €60
per sq km

c)     Fee is calculated on the basis of €121 per sq km for the remainder of the
licence.

 

Lease Undertaking (Page 19 of the licensing terms)

For the first year, fee is calculated on the basis of € 1,216 per sq km
increasing by €152 per sq. km. in each subsequent year.

 

Petroleum Lease (Page 21 of the licensing terms)

Calculated on the basis of €2,643 per sq km until the date of first production.
From the date of first production fee is calculated on the basis of €4,133 per
sq km.

 

3. Fees payable for an assignment or transfer of interest

(Page 41 of the licensing terms)

An application fee of €1,520 plus an administration fee of €3,040 are payable on
application.

 

35

--------------------------------------------------------------------------------


 

4. Contributions to Research Funds

(Page 17 of the licensing terms)

Contributions to the Petroleum Exploration and Production Promotion and Support
(PEPPS) Programme are as follows:

a)             Irish Shelf Petroleum Study Group (ISPSG) €87,361 per licence per
annum (plus VAT)

b)             Expanded Offshore Support Group (EOSG) €17,472 per company per
annum.

 

36

--------------------------------------------------------------------------------